Citation Nr: 1203727	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  09-11 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for status-post repair of right rotator cuff tear.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran had active service from January 1969 to January 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In August 2010, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been at the very least substantial compliance with the remand directives and there is accordingly no prejudice to the Veteran for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
 

FINDING OF FACT

The onset of the Veteran's status-post repair of right rotator cuff tear has been related to his time in military service.  


CONCLUSION OF LAW

The criteria for service connection of the status-post repair of right rotator cuff tear have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a right shoulder disorder.  In his initial claim, the Veteran stated that he first injured his shoulder moving crates of material, while serving as a warehouseman in Vietnam in approximately February 1969.  He stated that he reinjured it at an AFB in Germany in 1973 and then again in 1977 and 1978.   

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service treatment records confirm the Veteran's reports of right shoulder treatment while in service.  At the end of January 1969, the Veteran was seen for pain in his right shoulder while moving his arm.  The Veteran reported that the pain first occurred after initial training.  Examination revealed mild tenderness and good range of motion.  The Veteran was initially assessed with bursitis and then assessed with muscle strain.  He was advised to discontinue push-ups for one week.  A February 1969 treatment record reflects the Veteran's history that he was unable to raise his right arm.  The record notes that the shoulder was tender and that the Veteran was referred to the orthopedic clinic.  A February 1969 orthopedic record reflects the Veteran's history of shoulder pain since physical training.  Examination revealed full range of motion, though there was pain beyond 90 degrees of abduction and with interior rotation.  There was also tenderness mostly over the acromioclavicular (AC) joint where crepitation could be felt.  X-ray images were negative for abnormality.  The Veteran was assessed with possible bursitis or partial rotator cuff tear.  The record is then silent until August 1970, when the Veteran reported right shoulder pain with lifting weights which was aggravated at football practice.  After examination, the Veteran was assessed with mild tendonitis.  The record is then silent until December 1972, when the Veteran reported right shoulder pain since falling on the right shoulder the previous night.  Examination and X-ray images were negative for abnormality.  Subsequent service treatment records are silent as to the right shoulder, and examination records dating in June 1976, June 1980, January 1985, July 1989, and January 1991 reflect no history or findings suggestive of a right shoulder disorder.  

The Veteran separated from service in January 1991 after more than 20 years of military service.  No shoulder problems were listed at his separation physical.  The Veteran did report that his military occupation was inventory management.  The Veteran denied any shoulder problems on his medical history survey completed in conjunction with his separation physical. 

In March 1991, the Veteran underwent a VA examination, at which there was no mention of the Veteran's right shoulder, although it is noted that no shoulder complaints were voiced, and no radiographic investigation was performed.

In August 2005, the Veteran presented for treatment with a "long-standing history" of right shoulder pain, explaining that the pain onset while he was playing high school football.  He denied any other history of injury to the shoulder.  He indicated that he worked in a warehouse doing overhead work and that the overhead work bothered his shoulder.  X-ray images revealed a type II acromion, and magnetic resonance imaging (MRI) revealed evidence of tendonosis and a possible partial rotator cuff tear, and the Veteran was assessed with stage II-III impingement syndrome.  

In September 2005, the Veteran underwent a right shoulder arthroscopy with subacromial decompression and rotator cuff repair, based on which he was assessed with symptomatic stage 3 impingement syndrome with a large right rotator cuff tear and partial biceps tear.  See Houston Orthopedics treatment records.  In April 2006, the Veteran reported complete resolution of his symptoms.  The record indicates that he was doing "very well" post-surgery.  Subsequent records indicate that the right shoulder symptoms, namely pain, returned, however.  

The Veteran underwent a VA examination in April 2007.  The record reflects the Veteran's history of right shoulder symptoms including pain.  He reported injuring the right shoulder while moving boxes in approximately 1974-1975 and sustaining repetitive injuries to the shoulder during sports and physical training.  The record notes that the Veteran worked in a warehouse at the time of examination.  After examination, the Veteran was assessed with a chronically separated AC joint and rotator cuff tear, status-post surgical repair.  No opinion was provided as to the etiology of the Veteran's shoulder.

In September 2007, the Veteran presented for follow-up treatment for his shoulder.  The record reflects the Veteran's history of pain dating back to high school and injuries on several occasions during service.  It was noted that he had been denied VA benefits because he denied right shoulder problems at separation.  The Veteran informed his doctor noted that while he had experienced shoulder pain for many years, the pain had been intermittent, and that it "just so happened" that he was not symptomatic when he retired from service.  The doctor diagnosed the Veteran with recurrent right rotator cuff tear, "service connected in my opinion or at least aggravated by active duty service."  

The physician provided another opinion in October 2007.  At that time, the physician reported that based on a review of the Veteran's "history while on active duty and his duties as a warehouseman during a large portion of his service," it was his opinion that it was "at least as likely as not that [the] rotator cuff injury was a result of lifting heavy objects as a warehouseman while on active duty service."  See Houston Orthopedics treatment records.  This opinion based its conclusion in the Veteran's medical history, which appears to have been accurately reported by the Veteran.  Moreover, as described above, the Veteran's service treatment records confirm that he did have right shoulder problems in service.

In February 2009, VA obtained an opinion from a medical professional as to whether the Veteran had a right shoulder disorder which onset in service or was causally related to service.  The medical professional noted that X-ray images of the shoulder were normal in 1972, and that no subsequent complaints related to the Veteran's right shoulder disorder had been recorded in his service medical records.  The medical professional opined that it was not likely that the Veteran's separated AC joint was related to service because it was not picked up on X-ray or noted on evaluation during service.  However, the medical professional stated that it was unclear whether the rotator cuff tear onset in service, because the service medical records included no MRI or arthrogram; and, based on the finding of "rule out rotator cuff tear" in service, he allowed that it was possible that the in-service shoulder condition could have either contributed to, or resulted in, the rotator cuff repair in 2005.  He clarified that it was at least as likely as not that there was a relationship because a tear was never properly ruled out.  The examiner indicated that the shoulder separation was not likely to have been related, because no separation was shown on the in-service x-rays in 1972, but he did not reach the same conclusion with the rotator cuff tear.

After review of the evidence, the Board finds service connection is warranted for status-post rotator cuff tear based on the evidence that the condition is related to service.  The Board acknowledges that the record is absent any complaints pertaining to the shoulder between 1972 and 2005, even though the Veteran received interim medical care and filed other claims of service connection with VA.  However, while this may sever the continuity of symptomatology, service connection may also be established when there is evidence of an in-service injury, a current disability, and a competent medical, or in some cases lay, opinion linking the injury in service with the current disability.  

Here, service treatment records clearly show right shoulder complaints and even suggest that the Veteran might have a slight rotator cuff tear.  The Veteran subsequently was diagnosed with a right rotator cuff tear.  Moreover, a VA examiner allowed that it was certainly possible that the two were related; and a private doctor opined that it was at least as likely as not that the two were related.

The private medical opinion was supported by the Veteran's credible report of his shoulder history, which was supported in its own right by the service treatment records. 

Thus, based on Veteran's documented history of in-service right shoulder problems, the private physician's positive opinions, and the VA medical professional's determination that a connection could not be ruled out, the Board finds the criteria for service connection have been met.

VA has a duty to notify and assist claimants for benefits.  The decision above grants service connection.  As such, there is no further need to discuss compliance with the duties to notify and assist.  


ORDER

Service connection for status-post right rotator cuff tear is granted.  


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


